Title: To Alexander Hamilton from Elihu H. Smith, [14 February 1798]
From: Smith, Elihu H.
To: Hamilton, Alexander



[New York, February 14, 1798]
Sir,

The New York Society for promoting the Manumission of Slaves &c. at their Stated meeting in January last, directed the referrence, of the two following articles, (of a report then made to them by their Committee on the Circular Address of the last Convention,) to the Counsellors of the Society: “Art. 1st. To transmit Copies to the ensuing Convention, of any Laws, relative to Slaves, which may be enacted, by the Legislature of this State, previous to the Session of the said Convention, and since the Convention of 1797.”
“Art. 5th (of the Report) To give information to the Convention of the exertions, and of their issue, which have been made by this Society, to obtain a repeal, or amelioration, of the Laws relative to Slaves.”
The Report represents these as duties to be fulfilled by the Society; which they have, accordingly, determined to execute, & for this purpose have ordered this referrence to their Counsellors—who are further directed “to prepare their report therein, with all convenient dispatch; and, when prepared, to deliver it over to such persons as may, hereafter, be chosen to represent the Society, in the Convention to be held in June 1798.”
The other members of the Counsel of the Society, of which you are first-named, are: Peter Jay Munro, William Johnson, & Martin S. Wilkins, Esquires.
I am respectfully Yours,

E. H. Smith Secy.
Feb: 14. 1798.Alexr. Hamilton Esqr.

